Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2020 has been entered.
  
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A process for preparing a heat-treated fish egg cellular extract comprising the steps of providing a fish egg cellular extract in an aqueous solution comprising the recited components in the specified amounts and heating said extract to temperature above 95oC for the recited duration - as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given by Applicant’s representative Mitchell Jones on 20 January 2020.

In the Claims:
Claims 15 and 20-22 have been canceled.
Claim 12 has been amended to read as follows:
--
12. 	A process for preparing a heat-treated fish egg cellular extract comprising the steps of:
(a) providing a fish egg cellular extract in an aqueous solution comprising: 100 to 380 mg/ml protein, 0.1 to 10 mg/ml RNA, 0.1 to 5 mg/ml DNA and 0.01 to 10% lipids w/w, wherein said extract has an osmolarity of from 330 to 440 mOsm, a pH from 5.0 to 7.7 and a density of from 0.8 to 1.4 g/ml, and
(b) heating said extract to a temperature of above 95o C for a time period of 1 to 30 minutes to obtain said heat-treated fish egg cellular extract.
--
Conclusion
	Claims 12 and 19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655